0 Oo NT DH NH BP WD YH

NO po NO WNP HN NY HN HW WKN Fe Fe FSF KF KF SES ESF RB Re

Case 3:21-cv-01359-RBM Document 6 Filed 08/13/21 PagelD.19 Page 1 of 7

UNITED STATES DISTRICT COURT ©
SOUTHERN DISTRICT OF CALIFORNIA

CLINTON S., Case No.: 3:21-cv-01359-RBM

Plaintiff,
. ORDER GRANTING PLAINTIFF’S
V. . . APPLICATION TO PROCEED IN
KILOLO KUAKAZI, ACTING DISTRICT COURT WITHOUT
COMMISSIONER OF SOCIAL

SECURITY,

Defendant.
[Doc. 2]

 

 

 

 

I. INTRODUCTION
On July 28, 2021, Plaintiff Clinton S. (“Plaintiff”) filed a Complaint under 42 U.S.C.
§ 405(g) seeking judicial review of the Commissioner of the Social Security
Administration’s (“Defendant” or “Commissioner”) denial of disability insurance benefits
under Title II of the Social Security Act (“the Act”).’ (Doc. 1.) Plaintiff did not pay the
///

 

' Complaint also references Plaintiff's application for supplemental security income under
Title XVI; however, the plain language of the Complaint invokes the Court’s jurisdiction

under 42 U.S.C. § 405(g). (Doc. 1 at 1-2, J§ 3, 6.) Thus, it appears Plaintiff is not
appealing the supplemental security income decision.

1

3:20-cv-01681-RBM

 
o0 Aa HN HD On FP W NO

WN NH NY NY NY NY KN NHN HR eee ee ee ee
oN A HW KR WYN KF OG OD ON A WP WN HY OO

 

 

Case 3:21-cv-01359-RBM Document 6 Filed 08/13/21 PagelD.20 Page 2 of 7

required filing fee and instead filed a motion to proceed in forma pauperis (“IFP Motion”).
(Doc. 2.) |

On April 8, 2020, former Chief Judge Larry A. Burns issued an order staying civil
cases arising under 42 U.S.C. § 405(g) that were filed on or after March 1, 2020, due to the

ongoing COVID-19 public health emergency. See Or. of Chief Judge No. 21, sec. 6 (stating

in part “all civil cases filed on or after March 1, 2020 brought against the Commissioner .
. . are hereby stayed, unless otherwise ordered by the [Court].”). At this time, the Court
lifts the stay of this case for the limited of purpose of ruling on the IFP Motion which will
allow Plaintiff to proceed with effectuating service of the summons and Complaint to
Defendant. Once service is complete, the Court will stay the case again until such time as
the Commissioner begins normal operations at the Office of Appellate Hearings Operations

and resumes preparation of Certified Administrative Records. See Or. of Chief Judge No.

21 at sec. 6.

Having reviewed the Complaint and IFP Motion, the undersigned GRANTS
Plaintiff's IFP Motion and further finds Plaintif?’s Complaint is sufficient to survive a sua
sponte screening. |

| IL DISCUSSION

A. Application to Proceed IFP

All parties instituting a civil action in a district court of the United States, except an
application for a writ of habeas corpus, must pay a filing fee. 28 U.S.C. § 1914(a). Buta
litigant who, because of indigency, is unable to pay the required fees or security may
petition the Court to proceed without making such payment. 28 U.S.C. § 1915(a)(1). The

facts of an affidavit of poverty must be stated with some particularity, definiteness, and

certainty. Escobedo v. Applebees, 787 F.3d 1226, 1235 (9th Cir. 2015) (citing United

States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1984)).
The determination of indigency falls within the district court’s discretion. Rowland
v. Cal. Men’s Colony, 939 F.2d 854, 858 (9th Cir. 1991), rev'd on other grounds, 506 U.S.
194 (1993). It is well-settled that a party need not be completely destitute to proceed in
| 2

3:20-cv-01681-RBM

 
0 ON A WwW BW wv &

NY NO NY VY WN WN NY WV NO RRR Re Re Re Ree SE
oO ~] ON MN aS QW No _— Co \O oo ~ aN GN - U2 No — So

 

 

Case 3:21-cv-01359-RBM Document 6 Filed 08/13/21 PagelD.21 Page 3 of 7

forma pauperis. Adkins v. EL. DuPonte de Nemours & Co., 335 U.S. 331, 339-40 (1948);

| see also Escobedo, 787 F.3d at 1235. To satisfy the requirements of 28 U.S.C. §

1915(a)(1), “an affidavit [of poverty] is sufficient which states that one cannot because of
his poverty pay or give security for costs . . . and still be able to provide[ Jhimself and
dependents with the necessities of life.” Adkins, 335 U.S. at 339 (internal quotations
omitted). Nevertheless, “the same even-handed care must be employed to assure that |
federal funds are not squandered to underwrite, at public expense, . . . the remonstrances
of a suitor who is financially able, in whole or in material part, to pull his own oar.” Temple
Vv. Ellerthorpe, 586 F. Supp. 848, 850 (D. R.I. 1984) (internal citation omitted). Courts
tend to reject IFP motions where the applicant can pay the filing fee with acceptable
sacrifice to other expenses. See, e.g., Allen v. Kelley, C-91-1635-VRW, 1995 WL 396860,
at **2—3 (N.D. Cal. June 29, 1995) (plaintiff initially permitted to proceed IFP, but later
required to pay $120 filing fee out of $900 settlement proceeds).

Here, Plaintiff sufficiently demonstrates entitlement to IFP status. According to the
affidavit, Plaintiff's monthly income for the past twelve months totals $0; however, his
spouse’s monthly income totals $2,359, which is comprised of $935 in food stamps and
$1,424 in general relief. (Doc. 2 at 1.) Plaintiff's monthly expenses total $1.50 for life
insurance; however, his spouse ’s monthly expenses total $4,319, which include $1,395 in
rent, $115 in utilities, $1,000 in food, $200 in clothing, $100 in laundry, $600 in gasoline,
$209 for motor vehicle insurance, $200 for cellphone(s), $300 in credit card bills, and $200
for cable/internet. (Id. at 4-5.) The couple’s monthly household expenses exceed their
monthly income by $1,960. (Id.) Plaintiff explains, “I know the expenses are more than
the income. We use credit cards each month to help get through.” (/d. at 5.) Additionally,

Plaintiff and his spouse have four children, ages two, four, seven, and eleven. (/d. at 3.)

 

* General relief is a type of temporary cash assistance for eligible county residents who
have no other means of support. See Health & Human Services Agency, General Relief,
https://www.sandiegocounty.gov/content/sdc/hhsa/programs/ssp/general_relief.-htmlounty
.gov) (last visited Aug. 10, 2021).

3:20-cv-01681-RBM

 

 
CON A WH BB wwe

—
©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

- Case 3:21-cv-01359-RBM Document6 Filed 08/13/21 PagelD.22 Page 4 of 7

Plaintiff has $0 in his checking account while his spouse has $2 in a checking account. (Id.
at 2.) The only valuable property Plaintiff and his spouse own are two vehicles, a 2004
Dodge Durango and a 2015 Chrysler Town and County (i.e. minivan), collectively valued

at $9,500. (Id. at 3.)

Although $600 in gasoline is substantially high, it is clear Plaintiff would still be
unable to pay the filing fee after reducing this expense. (Doc. 2 at 4.); see also Allen, 1995 |
WL 396860, at **2-3. Plaintiffs affidavit sufficiently demonstrates an inability to pay the
required $400 filing fee without sacrificing the necessities of life. See Adkins, 335 U.S. at
339-340. The undersigned concludes Plaintiff cannot afford to pay any filing fees at this
time for this action. Accordingly, Plaintiff's IFP Motion is GRANTED.

B. Sua Sponte Screening .

Pursuant to 28 U.S.C. § 1915(a), a complaint filed by any person proceeding IFP is
also subject to a mandatory sua sponte screening. The Court must review and dismiss any
complaint which is frivolous or malicious, fails to state a claim, or seeks monetary relief
from a defendant who is immune. 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203
F.3d 1122, 1127 (9th Cir. 2000); see also Alamar v. Soc. Sec., 19-cv-0291-GPC-LL, 2019
WL 1258846, at *3 (S.D. Cal. Mar. 19, 2019). |

To survive, complaints must contain “a short and plain statement of the claim
showing that the pleader is entitled to relief.” FED. R. Ci. P. 8(a)(2). “[T]he pleading
standard Rule 8 announces does not require ‘detailed factual allegations,’ but it demands
more than an unadorned, the-defendant-unlawfully-harmed-me-accusation.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
(2007)). And “[t]hreadbare recitals of elements of a cause of action, supported by mere
conclusory statements do not suffice.” Iqbal, 556 U.S. at 663. Instead, plaintiff must state
a claim plausible on its face, meaning “plaintiff pleads factual content that allows the court
to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Id. at 678. “When there are well-pleaded factual allegations, a court should assume their
///

3:20-cv-01681-RBM

 
Oo 7A NN Wn FSF W LP

bo bo iw) bo BO wv bo bo N — — — — — — — — — —
ao m~ N AN kh WN NO -|& CF OO WN HD AN Ss WN WN —- ©

 

 

Case 3:21-cv-01359-RBM Document 6 Filed 08/13/21 PagelD.23 Page 5 of 7

veracity, and then determine whether they plausibly give rise to an entitlement to relief.”

\| Id. at 679.

Social security appeals are not exempt from the general screening requirements for
IFP cases. Montoya v. Colvin, 16-cv-00454-RFB-NJK, 2016 WL 890922, at *2 (D. Nev.
Mar. 8, 2016) (citing Hoagland v. Astrue, 12-cv-00973-SMS, 2012 WL 2521753, at *1
(E.D. Cal. June 28, 2012)).

In social security appeals, courts within the Ninth Circuit have established four

requirements necessary for a complaint to survive a sua sponte screening:

First, the plaintiff must establish that she had exhausted her administrative remedies
pursuant to 42 U.S.C. § 405(g), and that the civil action was commenced within sixty
days after notice of a final decision. Second, the complaint must indicate the judicial
district in which the plaintiff resides. Third, the complaint must state the nature of
the plaintiffs disability and when the plaintiff claims she became disabled. Fourth,
the complaint must contain a plain, short, and concise statement identifying the
nature of the plaintiff's disagreement with the determination made by the Social
Security Administration and show that the plaintiff is entitled to relief.

Skylar v. Saul, 19-cv-1581-NLS, 2019 WL 4039650, at *1 (S.D. Cal. Aug. 27, 2019)
(quoting Montoya, 2016 WL 890922, at *2). As to requirement four, a complaint is
insufficient if it merely alleges the Commissioner was wrong in denying plaintiff benefits.
See Skylar, 2019 WL 4039650, at *]. see also Hoagland, 2012 WL 2521753, at *3.
Instead, a complaint “must set forth a brief statement of facts setting forth the reasons why
the Commissioner’s decision was wrong.” Skylar, 2019 WL 4039650, at *2.

As to the first requirement, the Complaint contains sufficient allegations that
Plaintiff exhausted his administrative remedies. (Doc. 1 at 2-4.) Plaintiff filed concurrent
applications for disability insurance benefits and supplemental security income on March
9, 2019, which the Commissioner denied initially and upon reconsideration. (/d. at 2, § 6.)
An administrative law judge (“ALJ”) held a hearing and issued a decision denying
Plaintiff's claim for benefits on December 17, 2020. (/d. at 2, 7.) Additionally, Plaintiff

sought review with the Appeals Council; however, the Appeals Council denied the request |.

5

3:20-cv-01681-RBM

 
—

NO wo NO WN WH HKD KN WN NO FS KF Ff KF KF RP EF OE El
ao mn~ N A FSP WY NY KK DGD OO WBN HDB nA HP W WN nn)

o OND MN k W bP

 

 

Case 3:21-cv-01359-RBM Document6 Filed 08/13/21 PagelD.24 Page 6 of 7

for review on June 8, 2021. (Ud. at 4,49.) This became the Commissioner’s final decision.
(id.) Plaintiff timely filed the Complaint within sixty days of the Commissioner’s final
decision. See 42 U.S.C. § 1383(c). As to the second requirement, the Complaint states
Plaintiff resides “within the jurisdictional boundaries of this Court in Oceanside, CA.”
(Doc. 1 at 1, 1.) As to the third requirement, Plaintiff alleges he “is, and at all times

relevant to this action, disabled as that term is defined in the Social Security Act.” (/d. at

2,95.) Finally, Plaintiff contends the Court should reverse or remand the Commissioner’s |

final decision on several grounds, including that the ALJ did not property weigh medical

evidence from an orthopedic consultative examiner, his primary care physician, and state

agency psychiatric consultants. (Ud. at 3, q 8(a)-(e).) Based upon the foregoing, the
undersigned finds the Complaint establishes the four requirements necessary to survive sua
sponte screening.

However, the Court notes Plaintiff's counsel has filed several complaints in other
social security appeals that contain language nearly verbatim to the instant Complaint’s

paragraph five. (/d. at ¢5.) While paragraph five of the instant Complaint alleges Plaintiff

is disabled and he has been disabled at all relevant times to this action, this boilerplate |

language barely meets the third screening requirement. Skylar, 2019 WL 4039650, at *1.
This Court has recently issued an order discouraging Plaintiffs counsel against filing
pleadings with such boilerplate language. Nacimo A. v. Saul, 20-cv-1780-RBM, Doc. 6 at
6 (S.D. Cal. Sept. 25, 2020) (highlighting paragraph five’s boilerplate language in
complaint but nevertheless finding complaint sufficient to survive a sua sponte screening).
While the complaints in other cases have survived a sua sponte screening, the Court
cautions Plaintiffs counsel that such boilerplate filings are discouraged. See Kevin C. v.
Saul, 20-cv-463-RBM, Doc. 9 (S.D. Cal. Sept. 2, 2020) (finding complaint sufficient to
survive a sua sponte screening); see also Mark G. v. Saul, 20-cv-917-WVG, Doc. 5 (S.D.
Cal. May 18, 2020) (stating “the Court finds Plaintiff has sufficiently (though barely)
satisfied the minimal pleading standards above by stating specific points of error assigned

by the ALJ.”); Robert D. v. Saul, 20-cv-639-MDD, Doc. 6 (S.D. Cal. June 15, 2020)

6
~ 3:20-cv-01681-RBM

 
Co mF NDB A BW VNPO

NN NM NY NY NY WN NY WN NO HK KH HR KF HF KF ee eS Ree

 

 

Case 3:21-cv-01359-RBM Document 6 Filed 08/13/21 PagelD.25 Page 7 of 7

(finding complaint not subject to sua sponte dismissal); Maria R. v. Saul, 20-cv-1236-
MMA-JLB, Doc. 6 (S.D. Cal. July 23, 2020) (finding complaint not subject to sua sponte
dismissal); but see Maria V. v. Saul, 20-cv-586-JLB, Doc. 6 (S.D. Cal. May 6, 2020)
(dismissing complaint without prejudice finding complaint “merely parrots the standard of
judicial review” and “devoid of the [ALJ’s] findings and the specific reasons plaintiff
contends the ALJ erred.”). | |

Iii. CONCLUSION

Accordingly, IT IS HEREBY ORDERED:

1. Plaintiff's IFP Motion is GRANTED.

2. The Clerk of Court is DIRECTED to issue a summons as to Plaintiff's
complaint and forward it to Plaintiff along with a blank U.S. Marshals Form 285 for the
named Defendant. In addition, the Clerk of Court is DIRECTED to provide Plaintiff with
certified copies of this Order and the Complaint.

3. Upon receipt of these materials, Plaintiff is DIRECTED to complete Form
285 and forward the materials to the United States Marshals Service.

4. Upon receipt, the United States Marshals Service is ORDERED to serve a
copy of the Complaint and summons upon Defendant as directed by Plaintiffon Form 285.

The United States will advance all costs of service. See 28 U.S.C. § 1915(d); FED. R. Civ.

P. A(c)(3).

5. After service is complete, the Court will stay the case again and the stay will

automatically lift after Defendant files the Certified Administrative Record.

IT IS SO ORDERED.
JofilbamudeMedenpe)

Dated: August 12, 2021
H@N. RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

3:20-cv-01681-RBM

 
